Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Applicant’s Response
	In the response date 01/20/2021, the Applicant amended claims 1-3, 13, 16 and 22, and argued against the rejections in the Final rejection dated 10/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bunney (U.S Pub 2004/0206507) in view of Mondelli (U.S Pub 2009/0277643).
Regarding Claim 1, Bunney discloses a well tubing system (Abstract), comprising:
a well tubing extending from a wellhead and disposed in a wellbore (Abstract; Page 1, paragraph [0005]); and
a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore along the well tubing and attached to the well tubing (Abstract; Figures 1 and 2, #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]),
where the plurality of capillary tubes extend to a respective plurality of depths in the wellbore, the respective plurality of depths being different from each other (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020], lines 1-3; [0031]; [0032], lines 1-15).

Bunney, however, fails to expressly disclose wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus.
Mondelli teaches the methods above wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).


Regarding Claim 2, Bunney discloses the well tubing system of claim 1, wherein the plurality of capillary tubes extend longitudinally along the outer surface of the well tubing in contact with the outer surface of the well tubing and are attached to the well tubing by a plurality of clamps (Abstract; Page 1, paragraphs [0009]-[0011]).
	Regarding Claim 3, Bunney discloses a well tubing system (Abstract), comprising: 
a well tubing extending from a wellhead and disposed in a wellbore (Abstract; Page 1, paragraph [0005]); and
a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore (Abstract; Figures 1 and 2, #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]),
where the plurality of capillary tubes extend to a respective plurality of depths in the wellbore, the respective plurality of depths being different from each other (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020], lines 1-3; [0031]; [0032], lines 1-15), and 
wherein at least a portion of each of the plurality of capillary tubes is at least partially coiled around the outer surface of the well tubing (Figure 2, #34 access passages; Page 2, paragraph [0020]; [0023]).

Bunney, however, fails to expressly disclose wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus.
Mondelli teaches the methods above wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Regarding Claim 4, Bunney discloses the well tubing system of claim 3, wherein at least the portion of each of the plurality of capillary tubes is at least partially coiled around the outer surface of the well tubing at an uphole location proximate to the wellhead (Figure 2, #34 access passages; Page 2, paragraph [0020]; [0023]).

Regarding Claim 5, Bunney discloses the well tubing system of claim 1, wherein the plurality of capillary tubes are dispersed radially about the well tubing (Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0032]).



Regarding Claim 7, Bunney discloses the well tubing system of claim 1, the plurality of capillary tubes comprising:
a first capillary tube extending a first longitudinal length along the well tubing,
a second capillary tube extending a second longitudinal length along the well tubing greater than the first longitudinal length, and
a third capillary tube extending a third longitudinal length along the well tubing greater than the second longitudinal length (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020]; paragraph [0031] and [0032] [Wingdings font/0xE0] Bunney discloses this limitation by providing 4 access passages that are evenly spaced circumferentially about the tubular body; each of the access passages extend in a longitudinal direction and are spaced radially from the opening of the bore 24).  Although silent to wherein each of the capillary tubes extend a specific longitudinal length along the well tubing (specific depth along the well tubing), since reference Bunney does disclose four access passages circumferentially spaced around the well tubing and each of them extending longitudinally downward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide capillary tubes extending to a particular depth (specific longitudinal length), each one corresponding to a greater depth (longer length) than the previous capillary tube.



Regarding Claim 9, Bunney discloses the well tubing system of claim 8, wherein the third longitudinal length comprises an entire longitudinal length of the well tubing, the second longitudinal length comprises about two-thirds of the entire longitudinal length of the well tubing, and the first longitudinal length comprises about one-third of the entire longitudinal length of the well tubing (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020]; paragraph [0031] and [0032] [Wingdings font/0xE0] Bunney discloses this limitation by providing 4 access passages that are evenly spaced circumferentially about the tubular body; each of the access passages extend in a longitudinal direction and are spaced radially from the opening of the bore 24).  Although silent to wherein each of the capillary tubes extend a specific longitudinal length along the well tubing (specific depth along the well tubing), since reference Bunney does disclose four access passages circumferentially spaced around the well tubing and each of them extending longitudinally downward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide capillary tubes extending to a particular depth (specific longitudinal length), each one corresponding to a greater depth (longer length) than the previous capillary tube.



Regarding Claim 11, Bunney discloses the well tubing system of claim 10, wherein the fluid valve comprises a one-way check valve configured to selectively flow fluid from within the respective capillary valve into the annulus (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; [0035], lines 1-10).

Regarding Claim 12, Bunney discloses the well tubing system of claim 1, comprising a clamp to attach at least one of the capillary tubes of the plurality of capillary tubes to the outer surface of the well tubing (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; paragraph [0034]; [0035], lines 1-10).

Regarding Claim 13, Bunney discloses a well tubing system (Abstract), comprising: 
a well tubing extending from a wellhead and disposed in a wellbore (Abstract; Page 1, paragraph [0005]); and
a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore (Abstract; Figures 1 and 2, #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]),

a plurality of clamps positioned longitudinally along the well tubing to attach at least one capillary tube of the plurality of tubes to the outer surface of the well tubing (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; paragraph [0034]; [0035], lines 1-10).

Bunney, however, fails to expressly disclose wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus.
Mondelli teaches the methods above wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Regarding Claim 14, Bunney discloses the well tubing system of claim 1, wherein the wellbore is a cased wellbore, the wall of the wellbore comprises a casing, and the annulus is a tubing-casing annulus (Abstract; Figures 1 and 2; Page 1, paragraph [0005] and [0009]-[0011]).

Regarding Claim 15, Bunney discloses the well tubing system of claim 1, wherein the well tubing comprises a production tubing (Abstract; Figures 1 and 2; Page 1, paragraph [0005] and [0009]-[0011]).

Regarding Claim 16, Bunney discloses a method for sealing an annulus of a wellbore (Abstract; Page 1, paragraph [0009]; Page 2, paragraphs [0031] and [0032]), the method comprising:
the plurality of capillary tubes being coupled to a wellhead and extending from the wellhead into an annulus formed between an outer surface of a well tubing and a wall of the wellbore along the well tubing and attached to the well tubing (Abstract; Figures 1 and 2, #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]), the well tubing extending from the wellhead and disposed in the wellbore (Abstract; Page 1, paragraph [0005]); and
wherein the plurality of capillary tubes extend to a respective plurality of depths in the wellbore, the respective plurality of depths being different from each other (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020], lines 1-3; [0031]; [0032], lines 1-15).

Bunney, however, fails to disclose methods of providing a sealing fluid to the annulus through the at least one capillary tube of the plurality of capillary tubes.
Mondelli teaches methods of providing a sealing fluid to the annulus through the at least one capillary tube of the plurality of capillary tubes (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus through the at least one capillary tube of the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Regarding Claim 17, Bunney discloses the method of claim 16, wherein at least a portion of each of the plurality of capillary tubes are at least partially coiled around the outer surface of the well tubing, the method comprising partially uncoiling or partially recoiling the plurality of capillary tubes in response to an expansion or retraction of the well tubing (Figure 2, #34 access passages; Page 2, paragraph [0020]; [0023]).

Regarding Claim 18, Bunney discloses the method of claim 16, comprising attaching, with at least one clamping structure, the plurality of capillary tubes to the well tubing (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; paragraph [0034]; [0035], lines 1-10).

Regarding Claim 19, Bunney discloses the method of claim 16, wherein the plurality of capillary tubes comprises a first capillary tube, a second capillary tube, and a third capillary tube, the first capillary tube extending a first longitudinal length along the well tubing, the second particular depth (specific longitudinal length), each one corresponding to a greater depth (longer length) than the previous capillary tube.

Bunney, however, fails to expressly disclose providing the sealing fluid to the annulus comprises providing the sealing fluid to the annulus at a first wellbore depth through the first capillary tube, providing the sealing fluid to the annulus at a second wellbore depth through the second capillary tube, or providing the sealing fluid to the annulus at a third wellbore depth through the third capillary tube.
Mondelli teaches the methods above of providing a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus through the at least one capillary tube of the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Regarding Claim 20, Bunney discloses the method of claim 16, wherein each capillary tube of the plurality of capillary tubes comprises a fluid valve at a downhole longitudinal end of the respective capillary tube (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; [0035], lines 1-10).

Bunney, however, fails to expressly disclose wherein providing the sealing fluid to the annulus comprises selectively controlling flow of the sealing fluid through the respective fluid valve at the downhole longitudinal end of the respective capillary tube.
Mondelli teaches the methods above providing a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus through 

Regarding Claim 21, Bunney discloses the method of claim 20, wherein each fluid valve comprises a one-way check valve, and selectively controlling flow of the sealing fluid though the respective fluid valve comprises selectively flowing the sealing fluid from within the respective capillary valve into the annulus (Abstract; Figure 3, #48 control valve; Page 2, paragraphs [0031] and [0032]; [0035], lines 1-10).

Regarding Claim 22, Bunney discloses a well tubing system, comprising:
a production tubing extending from a wellhead and configured to be disposed in a wellbore (Abstract; Figures 1 and 2; Page 1, paragraph [0005] and [0009]-[0011]); and
a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020], lines 1-3; [0031]; [0032], lines 1-15) formed radially outward of the production tubing and attached to the production tubing (Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0032]), the plurality of capillary tubes extending longitudinally at least partially along an outer surface of the production tubing (Abstract; Page 1, paragraphs [0009]-[0011]).

Bunney, however, fails to expressly disclose wherein the plurality of capillary tubes are configured to provide a sealing fluid to the annulus.
wherein the plurality of capillary tubes are configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by Mondelli, because doing so would help form a plug/seal in order to improve isolation and reduce the leakage of fluids in the wellbore.

Regarding Claim 23, Bunney discloses the well tubing system of claim 22, wherein the plurality of capillary tubes comprises a first capillary tube extending a first longitudinal length along the production tubing, a second capillary tube extending a second longitudinal length along the production tubing greater than the first longitudinal length, and a third capillary tube extending a third longitudinal length along the production tubing greater than the second longitudinal length (Figures 1 and 2, #34 access passages; Page 2, paragraph [0020]; paragraph [0031] and [0032] [Wingdings font/0xE0] Bunney discloses this limitation by providing 4 access passages that are evenly spaced circumferentially about the tubular body; each of the access passages extend in a longitudinal direction and are spaced radially from the opening of the bore 24).  Although silent to wherein each of the capillary tubes extend a specific longitudinal length along the well tubing (specific depth along the well tubing), since reference Bunney does disclose four access passages circumferentially spaced around the well tubing and each of them extending longitudinally particular depth (specific longitudinal length), each one corresponding to a greater depth (longer length) than the previous capillary tube.



Response to Arguments
Applicant’s arguments filed 01/20/2020 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Bunney fails to disclose “a plurality of capillary tubes coupled to the wellhead and extending from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore along the well tubing and attached to the well tubing.”  The applicant states Bunney discloses a manifold device for accessing a casing annulus of a well, wherein the access passages #34 do not extend from the wellhead into an annulus formed between an outer surface of the well tubing and a wall of the wellbore.
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Bunney discloses methods of accessing a casing annulus of a well having an outer case (Abstract), a wellhead for being supported on the outer casing and a production tubing string for being suspended from the wellhead within the outer casing to define the casing annulus between the outer casing and the tubing string (Page 1, paragraph [0009]).  Bunney further incorporates a manifold device including a tubular body having a hollow interior, wherein at least one access passage is formed in the tubular body to extend generally in the longitudinal direction of the body between an #34 access passages; Page 1, paragraphs [0009]-[0013]; Page 2, paragraph [0020], lines 1-3; [0031]).  In Figure 1 of Bunney, the access passages #34 are portrayed extending from the wellhead into an annulus formed between the outer surface of the well tubing and are indeed along the well tubing and attached to the well tubing, as instantly claimed by the applicant.
Furthermore, since the manifold device is in communication between the outer casing and the wellhead of the well with the tubing string being received through the hollow interior of the body of the device and the access passages are formed in the tubular body, the access passages therefore extend from the wellhead that is formed between an outer surface of the well tubing and a wall of the wellbore along the well tubing and attached to the well tubing, as instantly claimed by the applicant for Independent claims 1, 16 and 22.
The examiner acknowledges wherein Bunney fails to expressly disclose wherein the plurality of capillary tubes are configured to provide a sealing fluid to the annulus.  The examiner relies on secondary reference Mondelli to teach wherein the plurality of capillary tubes configured to provide a sealing fluid to the annulus (Abstract; Page 2, paragraph [0019], lines 1-8; Page 3, paragraph [0023]; [0026], lines 10-22; Page 4, paragraph [0028]; Page 6, paragraph [0062], lines 1-4; Page 8, [0081], lines 1-6) for the purpose of forming a seal/plug in the injector flow path and/or bypass passageways/conduits in order to improve isolation and reduce the leakage of fluids (Abstract: Page 8, paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bunney to provide a sealing fluid to the annulus from the plurality of capillary tubes, as taught by 
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Donald et al (U.S Patent 8,066,063) – discloses a capillary injector that includes a branch passage, a diverter coupled to the branch passage, and a capillary injection conduit disposed inside to the branch passage.  The chemical injection conduit comprises an inlet and an outlet configured to terminate proximate a well formation (Abstract).
	Wong et al (U.S Patent 6,557,629) – discloses a wellhead isolation tool for use with a wellhead assembly comprising a tubular mandrel which includes an axial passage that engages the tubing string.  When the mandrel is engaged with the tubing string, fluid is communicated through the port.
	Smith (U.S Patent 9,376,896) – discloses methods of deploying a capillary string into the wellbore; The capillary string includes a plurality of injection valves. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674